DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-3, 5, 6, 8, 9, 11, 12, 17, 19-21, 23, 29, 35, 36, 38-40, 48, 51, 53, 56-59 and 61-63 are pending in the instant invention.  According to the Listing of the Claims, filed October 12, 2021, claims 1-3, 5, 6, 8, 9, 11, 12, 17, 19-21, 23, 29, 35 and 36 were amended, claims 4, 7, 10, 13-16, 18, 22, 24-28, 30-34, 37, 41-47, 49, 50, 52, 54, 55 and 60 were cancelled and claims 62 and 63 were added.

Status of Priority

	This invention is a Continuation-In-Part (CIP) of US Application No. 16/326,571, filed February 19, 2019, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/047088, filed August 16, 2017, and claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/812,948, filed March 1, 2019.

Response to Rule 312 Communication

	The amendment under 37 CFR 1.312, filed on December 20, 2021, has been entered.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on October 12, 2021, is acknowledged: a) Group I - claims 1-3, 5, 6, 8, 9, 11, 12, 17, 19-21, 23, 29, 35, 36, 62 and 63; and b) substituted imidazo[1,2-a]pyridine of Formula (I) - p. 101, Compound I-24.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on July 9, 2021.
	Likewise, the inventor or joint inventor should further note that where a reply to an Office action has otherwise placed the invention in condition for allowance, the failure to cancel claims drawn to the nonelected inventions ineligible for rejoinder or to take appropriate action will be construed as authorization to cancel these claims by Examiner’s Amendment and pass the invention to issue.  See MPEP § 821.02.
	Next, the inventor or joint inventor should further note that claims 38-40, 48, 51, 53, 56-59 and 61, drawn to nonelected inventions, without traverse, in the reply filed on October 12, 2021, are hereby cancelled in the section below entitled Examiner’s Amendment.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on July 9, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed October 12, 2021.

	Thus, a second Office action and prosecution on the merits of claims 1-3, 5, 6, 8, 9, 11, 12, 17, 19-21, 23, 29, 35, 36, 62 and 63 is contained within.

Reasons for Allowance

	Claims 1-3, 5, 6, 8, 9, 11, 12, 17, 19-21, 23, 29, 35, 36, 62 and 63 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method of treating a disease or disorder, as recited in claim 1.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to an individual a composition comprising a B-cell lymphoma 2 (BCL2) inhibitor and a composition comprising an IRAK inhibiting substituted imidazo[1,2-a]pyridine of the Formula (I).  This methodical step is present in the method of treating a disease or disorder, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
Substituted Imidazo[1,2-a]-pyridines as IRAK 1/4 and FLT3 Inhibitors

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,2-a]PYRIDINES AS IRAK 1/4 AND FLT3 INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a disease or disorder in an individual, wherein the method comprises administering to the individual in need thereof a therapeutically effective amount of:

(i)	a composition comprising a B-cell lymphoma 2 (BCL2) inhibitor:

wherein the BCL2 inhibitor is selected from the group consisting of:

	apogossypol;
	gossypol;
	obatoclax;
	navitoclax;
	venetoclax, or a salt thereof;
	2-(8-(benzo[d]thiazol-2-ylcarbamoyl)-3,4-dihydroisoquinolin-2(1H)-yl)-5-(3-(4-(3-(dimethylamino)prop-1-yn-1-yl)-2-fluorophenoxy)propyl)thiazole-4-carboxylic acid (A-1155463);
	1,1’,6,6’,7,7’-hexahydroxy-5,5’-diisopropyl-3,3’-dimethyl-[2,2’-binaphthalene]-8,8’-dicarbaldehyde (AT-101);
	4-[4-[[2-(4-chlorophenyl)phenyl]methyl]piperazin-1-yl]-N-[4-[[(2R)-4-(dimethylamino)-1-phenylsulfanylbutan-2-yl]amino]-3-nitrophenyl]sulfonylbenzamide (AT-737);
	(E)-3-((9-amino-7-ethoxyacridin-3-yl)diazenyl])pyridine-2,6-diamine (BXI-61);
	2’-(4-ethoxyphenyl)-5-(4-methylpiperazin-1-yl)-1H, 1’H-2,5’-bibenzo[d]imidazole (BXI-72);
	ethyl 2-amino-6-bromo-4-(1-cyano-2-ethoxy-2-oxoethyl)-4H-chromene-3-carboxylate (HA14-1);
	(2R,3S,6S,7R,8R)-8-butyl-3-(3-formamido-2-methoxybenzamido)-2,6-dimethyl-4,9-dioxo-1,5-dioxonan-7-yl 3-methylbutanoate (2-methoxy antimycin A3);
	4-((E)-(((Z)-2-(cyclohexylimino)-4-methylthiazol-3(2H)-yl)imino)methyl)benzene-1,2,3-triol (MIM1);
	1-oxo-6-thiomorpholino-1H-phenalene-2,3-dicarbonitrile (S1);
	N-[4-(2-tert-butylphenyl)sulfonylphenyl]-2,3,4-trihydroxy-5-[(2-propan-2-ylphenyl)methyl]benzamide (TW37);
	2-((4-((4-bromophenyl)sulfonamido)-1-hydroxynaphthalen-2-yl)thio)acetic acid (UMI-77); and
	5-[3-[4-(aminomethyl)phenoxy]propyl]-2-[8-[2-(2-benzothiazolyl)hydrazinylidene]-5,6,7,8-tetrahydro-2-naphthalenyl]-4-thiazolecarboxylic acid (WEHI-539),

or a combination thereof; and

(ii)	a composition comprising an interleukin receptor-associated kinase (IRAK) inhibiting compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R2 is H, halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;

	R7 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	R8 is H, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)CH3, C(O)CH2CN, C(O)-phenyl, C(O)OH, or phenyl-CH3;
	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5; 

with the proviso that the sum of m and n is at least 1;

	wherein the disease or disorder is selected from the group consisting of acute myeloid leukemia and a myelodysplastic syndrome, or a combination thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the composition comprising a B-cell lymphoma 2 (BCL2) inhibitor and the composition comprising an interleukin receptor-associated kinase (IRAK) inhibiting compound are coformulated into one composition.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the composition comprising a B-cell lymphoma 2 (BCL2) inhibitor and the composition comprising an interleukin receptor-associated kinase (IRAK) inhibiting compound are coadministered as one composition.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the B-cell lymphoma 2 (BCL2) inhibitor is venetoclax, or a salt thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the amount of the interleukin receptor-associated kinase (IRAK) inhibiting compound of Formula (I) in the composition is in the range of 0.005 mg/kg body weight of the individual to 50 mg/kg body weight of the individual.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein R1 is H, halogen, C1-C7 alkyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl.”---


	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 8, wherein R1 is Cl, CH3, OCH3, or OCH2CH2-morpholinyl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein R2 is H, halogen, CN, C1-C7 alkyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein R2 is Cl, CN, CH3, CF3, CF2CF3, C≡CH, C(O)NH2, C(O)N(CH3)2, C(O)-morpholin-4-yl, OCH3, OCH2CH3, OCH2CH2-morpholinyl, 4-ethylpiperazin-1-yl, 1H-pyrrol-3-yl, pyrazol-3-yl, 1H-pyrazol-4-yl, 1-methylpyrazol-4-yl, 1-(morpholin-4-yl)pyrazol-4-yl, 3,5-dimethylpyrazol-4-yl, 3,5-dimethylisoxazol-4-yl, tetrazol-5-yl, pyridin-3-yl, pyridin-4-yl, or 2-methoxypyridin-5-yl.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein R3 is H, halogen, C1-C3 alkyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 17, wherein R3 is H or OCH3, wherein the OCH3 is optionally substituted with one, two, or three independently selected halogen substituents.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:

---“	The method of claim 1, wherein:

	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H; and
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein:

(i)	R4 is F, Cl, Br, CH3, CF3, or OCH3; or

(ii)	R5 is F, Cl, Br, CH3, CH2CH3, or OCH3; or

(iii)	R6 is F, Cl, Br, CH3, CF3, or OCH3,

or any combination thereof.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein R7 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein R8 is H, C≡CH, C(O)CH3, C(O)CH2CN, or C(O)-phenyl.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, or -N[CH(CH3)2]-.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein:

(i)	m is 1, 2, or 3; or

(ii)	n is 1, 2, or 3, 

or any combination thereof.”---

	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein:

	R1 is H;
	R2 is F, Br, I, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C2-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, C2-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;
	R3 is H;
	R4 is H;
	R5 is H;
	R6 is H;

	R7 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	R8 is H;
	Y is -NH-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 3, 4, or 5;

with the proviso that the sum of m and n is at least 1.”---

	In claim 63, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound, or a stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 I-1, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 I-2,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 I-3, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 I-4,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 I-5, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 I-6,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 I-7, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 I-8,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 I-9, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 I-10,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 I-11, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 I-12,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 I-13, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 I-14,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 I-15, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 I-16,


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 I-17, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 I-18,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 I-19, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 I-20,

, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 I-21, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 I-22,


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 I-23, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 I-24,


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 I-25, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 I-26,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 I-27, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 I-28,


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 I-29, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 I-30,


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 I-31, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 I-32,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 I-33, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 I-34,


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 I-35, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
 I-36,


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 I-37, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
 I-38,


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
 I-39, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
 I-40,


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
 I-41, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
 I-42,


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
 I-43, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
 I-44,


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
 I-45, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
 I-46,


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
 I-47, 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
 I-48,


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
 I-49, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
 I-50,


    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
 I-51, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
 I-52,


    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
 I-53, 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
 I-54,


    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
 I-55, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
 I-56,


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
 I-57, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
 I-58,


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
 I-59, 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
 I-60,


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
 I-61, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
 I-62,


    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
 I-63, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
 I-64,


    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
 I-65, 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
 I-66,


    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
 I-67, and 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
 I-68,

or a pharmaceutically acceptable salt thereof.”--- .

	Claims 38-40, 48, 51, 53, 56-59 and 61 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alicia M. Fraind (Reg. No. 77,918) on October 20, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624